Proceeding under certiorari order dismissed, and order adjudging petitioner in criminal contempt affirmed. Stay contained in certiorari *871order vacated, and petitioner remanded to the custody of the sheriff of Nassau county. (People ex rel. Nunns v. County Court, 188 App. Div. 424.) Blackmar, P. J., Manning, Kelby and Young, JJ., concur; Kelly, J., dissents upon the ground that the proceeding against the relator was in violation of the Civil Rights Law (Consol. Laws, chap. 6 [Laws of 1909, chap. 14], § 14).